                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,             )
                                      )
                  Plaintiff,          )                4:17CR3121
                                      )
            v.                        )
                                      )
SAMUEL TURNER,                        )                  ORDER
                                      )
                  Defendant.          )
                                      )


      IT IS ORDERED that:

      (1) Plaintiff shall file a response to the Second Motion for Return of
Property by Cheryl Turner (filing no. 144) on or before November 8, 2019.

     (2) The Clerk of Court shall mail a copy of this order and filing no. 144 to
Cheryl Turner.

      DATED this 25th day of October, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
